Citation Nr: 1211172	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-23 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active military service from March 1961 to August 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California, in which the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran filed a Notice of Disagreement (NOD) in June 2006 and requested that his claim be reviewed by a Decision Review Officer (DRO).  A statement of the case (SOC) was issued in October 2006 and the Veteran filed a substantive appeal (VA Form 9) in October 2006.  In November 2006, a DRO hearing was held and at that time, the Veteran submitted a statement in which he withdrew his claim for service connection for tinnitus.  However, in July 2008, the Veteran requested that his appeal for tinnitus be reinstated.  In June 2009, the RO issued another SOC in which they reported that the Veteran's claim for service connection for tinnitus had been reinstated.  In July 2009, the RO accepted a VA Form 21-4138, Statement in Support of Claim, from the Veteran in lieu of a VA Form 9.  Accordingly, in light of the above, the Veteran has submitted a timely appeal for his claim for service connection for tinnitus and this matter is properly before the Board for appellate consideration.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran's tinnitus began during active service.




CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Therefore, no further development is needed with regard to the Veteran's appeal.


II. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).







III. Factual Background

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  The records show that in February 1963, the Veteran was hospitalized with parotitis (mumps).  In July 1963, he underwent a separation examination.  At that time, in a Report of Medical History, the Veteran stated that his health was good "except for deafness in right ear."  The Veteran specified that his "deafness" had begun in January 1963.  In that report, the examining physician noted "mumps Jan. 63 - R ear deafness?"  In an accompanying report of medical examination, an audiogram was interpreted as showing normal hearing, bilaterally.    

In August 2005, the Veteran filed a claim of entitlement to service connection for tinnitus.  The Veteran maintained that after he was diagnosed with mumps during service, he experienced nerve damage in his right ear.  According to the Veteran, due to his mumps and nerve damage, he developed ringing in his ears.    

In February 2006, the Veteran underwent a VA audiological examination.  At that time, he stated that while he was in the military, he was diagnosed with mumps and hospitalized.  During his hospitalization, the Veteran experienced tinnitus and hearing loss in his right ear.  According to the Veteran, the tinnitus resolved and he did not currently have tinnitus.

In a private medical treatment record from J.D.M., M.D., dated in August 2008, Dr. M. stated that the Veteran had complaints of tinnitus which was getting worse.  The impression was tinnitus.  

In a June 2008 decision, the Board reopened the Veteran's claim for service connection for hearing loss of the right ear on the basis that new and material evidence had been presented, and granted the underlying claim.  At that time, the Board recognized the Veteran's contention that he became deaf in his right ear when he had the mumps in service.  The Board also noted that with respect to the audiogram results reported in the Veteran's discharge examination report, the Veteran stated that he never underwent such a test.  According to the Board, the Veteran was competent to identify right ear hearing loss at the time he was treated for the mumps.  In addition, the Board determined that the Veteran's account of losing his right ear hearing in service was credible.  Under those circumstances, the Board noted that it was inclined to believe the Veteran's contention that he never underwent an audiogram at his discharge.  Therefore, the Board concluded that hearing loss in the right ear was incurred in service.  

Pursuant to the Board's June 2008 decision, the RO, in a July 2008 rating action, granted service connection for right ear hearing loss.  

In a private medical statement from B.W., M.S., dated in November 2009, Dr. W. stated that the Veteran was recently seen by the Audiology Service of the Head and Neck Surgery Department.  Dr. W. indicated that according to the Veteran, in January 1963, he sustained a profound sensorineural hearing loss in the right ear, and the activation of tinnitus while suffering from a case of the mumps.  Dr. W. reported that at present, the Veteran underwent an audiogram which showed profound sensorineural hearing loss in the right ear.  According to Dr. W., tinnitus often accompanied sensorineural hearing loss, particularly of such a profound nature.       

In March 2011, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, when he was being treated for the mumps during service, he developed tinnitus.  Following the audiological evaluation, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, with profound sensorineural hearing loss in the right ear.  The examiner reported that the Veteran's hearing loss was unrelated to his period of service, and that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  The examiner reported that the Veteran's service treatment records were negative for any complaints or findings of tinnitus.  In addition, the Veteran had normal hearing upon his separation examination.  Thus, the examiner opined that the Veteran's currently claimed tinnitus was not caused by or a result of active duty service.     

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that during service, while he was hospitalized for the mumps, he experienced a sudden deafness in his right ear and he developed ringing in his ears.  The Veteran indicated that although his mumps resolved, the right ear hearing loss and tinnitus continued, including after his discharge.  Specifically, the Veteran reported that his tinnitus had never stopped and that he had continuously experienced tinnitus since his treatment for the mumps.  

 
IV. Analysis

In this case, the Veteran contends that he initially experienced tinnitus during service while he was receiving treatment for the mumps.  He notes that he also experienced hearing loss in the right ear at that time.  The Veteran maintains that the right ear hearing loss and tinnitus never went away and that he continues to experience both right ear hearing loss and tinnitus to the present day.  As previously stated, service connection has already been granted for right ear hearing loss.  

In light of the above, the Board notes that the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Id.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals for Veterans' Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  The Board recognizes that in the February 2006 VA examination report, it was noted that the Veteran denied current tinnitus.  However, other than that one report, the Veteran has repeatedly stated that he currently has tinnitus, and that he has continuously experienced tinnitus since his in-service treatment for the mumps.  Given that the Veteran's service treatment records confirm that he was treated for the mumps in February 1963, the Board finds the Veteran's statements and testimony concerning the presence and date of onset of his tinnitus to be both competent and credible.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The Board recognizes that in the relevant VA examination, dated in March 2011, the examiner provided an opinion that weighed against the alleged nexus; the examiner opined that the Veteran's currently diagnosed tinnitus was not caused by or a result of active duty service.  The examiner primarily based his opinion on the findings that the Veteran had normal hearing upon his separation examination, the Veteran's hearing loss was not related to his period of active service, and that his tinnitus was related to his hearing loss.  However, in a previous Board decision, dated in June 2008, the Board concluded that the Veteran had credibly reported that he had experienced right ear deafness during service and that he had not undergone any audiological testing upon his separation examination.  In addition, the Board has found that the Veteran's right ear hearing loss was incurred during service and, as such, service connection has been granted for right ear hearing loss.  Thus, the examiner's findings that the Veteran had normal hearing upon his separation examination and that the Veteran's hearing loss, to the extent that such loss included right ear hearing loss, was not related to his period of active service, are inaccurate and not based on a full factual foundation.  Thus, given that the examiner from the March 2011 VA examination partly based his opinion on the aforementioned findings, his opinion that the Veteran's tinnitus is not related to his period of service is of diminished probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  However, his remaining opinion that the Veteran's tinnitus was related to his hearing loss supports the Veteran's claim.  In this regard, given that the Veteran is service-connected for right ear hearing loss, the examiner's opinion links the Veteran's tinnitus to his right ear hearing loss, which is related to his period of service.  Moreover, the Veteran maintains that when he had the mumps, he experienced both right ear hearing loss and tinnitus, and this opinion supports that contention.  In addition, this opinion essentially linking the Veteran's tinnitus to his right ear hearing loss is reinforced by the private medical statement from Dr. B.W., dated in November 2009, in which Dr. W. stated that tinnitus often accompanied sensorineural hearing loss.     

In light of the above, and given the Veteran's statements and testimony that he has continually experienced tinnitus since receiving treatment for the mumps during his period of service, which the Board finds is credible and competent evidence of continuity of symptomatology, the issue of whether the Veteran's tinnitus had its onset in service is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102.   See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.





	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


